UNPUBLISHED
                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                           No. 97-2266



In Re: LESTER STOVALL,

                                                         Petitioner.



       On Petition for Writ of Mandamus.   (CA-95-303-PJM)


Submitted:   November 6, 1997         Decided:     November 19, 1997


Before WIDENER and LUTTIG, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Lester Stover, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Lester Stovall filed a petition for a writ of mandamus seeking

an order compelling the district court to allow him to amend his

complaint and to certify himself and others as a class. We deny the

petition.

     Mandamus is a drastic remedy to be used only in extraordinary
circumstances. Kerr v. United States Dist. Court, 426 U.S. 394, 402
(1976). Mandamus relief is only available when there are no other

means by which the relief sought could be granted, In re Beard, 811

F.2d 818, 826 (4th Cir. 1987), and may not be used as a substitute

for appeal. In re United Steelworkers, 595 F.2d 958, 960 (4th Cir.
1979). The party seeking mandamus relief carries the heavy burden

of showing that he has "no other adequate means to attain the

relief he desires" and that his right to such relief is "clear and
indisputable." Allied Chem. Corp. v. Daiflon, Inc., 449 U.S. 33, 35

(1980). Stovall has not made such a showing. Accordingly, we deny

his petition for a writ of mandamus. We dispense with oral argument

because the facts and legal contentions are adequately presented in
the materials before the court and argument would not aid the deci-

sional process.




                                                   PETITION DENIED




                                2